--------------------------------------------------------------------------------

Exhibit 10.13
 
UROPLASTY, INC.
EMPLOYMENT AGREEMENT
 
This Employment Agreement (the “Agreement”) is made and entered into effective
the 22nd day of May, 2012, between Uroplasty, Inc., a Minnesota corporation,
located at 5420 Feltl Road, Minnetonka, Minnesota, 55343 (hereinafter referred
to as the “Company”) and Nancy Kolb, who resides at 4744 Drew Avenue South,
Minneapolis, MN 55410 (hereinafter referred to as “Employee”).
 
WHEREAS, Employee is a valued employee of the Company and the Company desires to
clarify the terms of Employee’s employment relationship, including severance
compensation to which Employee would be entitled if she were dismissed without
cause; and
 
WHEREAS, Employee desires to obtain assurances that her employment would not be
terminated without severance and without cause.
 
1.           EMPLOYMENT.  The Company hereby employs Employee as Vice President
of Global Marketing of the Company and Employee accepts such employment and
agrees to serve the Company with undivided loyalty and to the best of her
ability promote the interests and business of the Company and to devote her full
business time, energy and skill to such employment.
 
2.           DUTIES AND POWERS.
 
(a)           Employee shall report to the President and Chief Executive Officer
of the Company.
 
(b)           Employee shall perform such duties as a Vice President of Global
Marketing would customarily perform and such other duties as may be assigned to
her from time to time by the President and Chief Executive Officer.
 
3.           TERM.  The term of this Agreement shall commence on October __,
2008, and shall continue indefinitely, until such time, if any, that this
Agreement is terminated pursuant to Section 10 herein.
 
4.           BASE SALARY.  The Company shall pay to Employee a base salary of
$190,500 per year, which shall be paid in installments payable at least twice
per month, and such amount shall be adjusted at least on an annual basis
pursuant to the mutual agreement of the Company and Employee.
 
5.           BONUS.  Employee shall be entitled to participate in the annual
cash incentive program established by the Board of Directors.
 
6.           FRINGE BENEFITS.  During the term of Employee’s employment with the
Company, the Company shall provide to Employee the right to participate in all
fringe benefits and perquisite and benefits programs as are made available to
employees or executives of the Company from time to time, including, without
limitation, health-care coverage provided by the Company or a third party under
contract with the Company, and three weeks per year paid vacation.
 
 
 

--------------------------------------------------------------------------------

 
 
7.           REIMBURSEMENT OF BUSINESS EXPENSES.  The Company shall reimburse
Employee for the reasonable and necessary expenses incurred in connection with
the performance of her duties in accordance with the policies and procedures of
the Company governing such expenses, upon presentation of appropriate vouchers
for said expenses.
 
8.           CONFIDENTIALITY AGREEMENT.  Employee confirms that she executed
that certain Employee Confidentiality, Inventions, Non-Solicitation and
Non-Compete Agreement dated as of May 16, 2007, (the “Confidentiality
Agreement”) and that such Confidentiality Agreement is, and shall remain
effective.
 
9.           TERMINATION.  Employee’s employment with the Company may be
terminated by the Company or Employee, with or without Cause, upon thirty (30)
days’ written notice to the other party.  Such employment may also be terminated
immediately by the Company by written notice to Employee for the following
events which would constitute “Cause”:  (a) Employee is convicted of a
felony,(b) Employee has committed any theft or fraudulent act or has acted
dishonestly with respect to any business of the Company, (c) Employee has
engaged in substance abuse, or (d) Employee has breached any agreement made
between Employee and the Company, including, without limitation, the
Confidentiality Agreement.
 
10.         SEVERANCE PAYMENT.  If the Company, its successors or assigns,
terminates this Agreement without Cause, the Company, or such successors or
assigns, shall pay to Employee an amount equal to her monthly base salary
multiplied by the number of full years of her employment with the Company,
provided, however, that the Company shall have no obligation to make such
payments if Employee breaches any term or provision of the Confidentiality
Agreement.  In no event shall post-termination payments payable pursuant to this
paragraph be less than six (6) or greater than twelve (12) months
salary.  Severance payments shall be made monthly after such termination in an
amount equal to Employee’s monthly salary until the full amount of severance has
been paid, provided, however, that if, and to the extent, that any such payments
would constitute non-qualified deferred compensation under Section 409A of the
Internal Revenue Code of 1986, as amended, such payments shall be made in lump
sum.
 
11.         SEVERABILITY.  If any provision of this Agreement shall be held by
any court of competent jurisdiction to be illegal, invalid or unenforceable,
such provision shall be construed and enforced as if it had been more narrowly
drawn so as not to be illegal, invalid or unenforceable, and such illegality,
invalidity or unenforceability shall have no effect upon and shall not impair
the enforceability of any other provision of this Agreement.
 
12.         ATTORNEYS’ FEES AND COSTS.  If any action at law or in equity is
necessary to enforce or interpret the terms of this Agreement, the prevailing
party shall be entitled to reasonable attorneys’ fees, costs and necessary
disbursements in addition to any other relief to which he or it may be entitled.
 
 
2

--------------------------------------------------------------------------------

 
 
13.         WAIVER OF BREACH.  Any waiver by either party of compliance with any
provision of this Agreement by the other party shall not operate or be construed
as a waiver of any other provision of this Agreement, or of any subsequent
breach by such party of a provision of this Agreement.
 
14.         AMENDMENT.  This Agreement may be amended only in writing, signed by
both parties.
 
15.         ENTIRE AGREEMENT.  This Agreement contains the entire understanding
of the parties with regard to all matters contained herein.  Other than those
agreements referred to in this Agreement, there are no other agreements,
conditions or representations, oral or written, expressed or implied, with
regard thereto.  This Agreement supersedes all prior agreements, if any,
relating to the employment of Employee by the Company.
 
16.         BINDING EFFECT.  This Agreement is and shall be binding upon the
heirs, personal representatives, legal representatives, successors and assigns
of the parties hereto; provided, however, Employee may not assign this
Agreement.
 
17.         NO THIRD PARTY BENEFICIARIES.  Nothing herein expressed or implied
is intended or shall be construed as conferring upon or giving to any person,
firm or corporation other than the parties hereto any rights or benefits under
or by reason of this Agreement.
 
18.         NOTICES.  Any notice to be given under this Agreement by either
Employee or the Company shall be in writing and shall be effective upon personal
delivery, or delivery by mail, registered or certified, postage prepaid with
return receipt requested.  Mailed notices shall be addressed to the party at the
address set forth at the beginning of this Agreement, but each party may change
its or her address by written notice in accordance with this paragraph.  Notice
delivered personally shall be deemed given as of actual receipt and mailed
notices shall be deemed given as of three business days after mailing.
 
19.         COUNTERPARTS.  This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original, but all of which shall
constitute but one and the same agreement.
 
20.         GOVERNING LAW.  This Agreement shall be interpreted and enforced in
accordance with the laws of the State of Minnesota, without giving effect to
conflict of law principles contained therein.  The venue for any action
hereunder shall be in the State of Minnesota, whether or not such venue is or
subsequently becomes inconvenient, and the parties consent to the jurisdiction
of the courts of the State of Minnesota, County of Hennepin, and the U.S.
District Court, District of Minnesota.
 
 
3

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above:
 

UROPLASTY, INC.   EMPLOYEE:             By: 
/s/ David B. Kaysen
 
By:
/s/ Nancy Kolb   David B. Kaysen   Nancy Kolb   President and Chief Executive
Officer        

 
 

--------------------------------------------------------------------------------